DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on February 28, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0373976 A11. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 9, and 11 were amended. Claims 1 and 11 are the independent claims. Claims 1-20 are allowed.

Specification



The objections to the disclosure, including the objection to the title and those directed to trademark usage, are withdrawn in view of the amendments to the Specification.

With respect to the Examiner’s objection to  paragraph 0048, the Examiner has reviewed the Specification in view of the Applicants’ remarks (see Non-Final Rejection, pages 4-5; see also, Response, page 11). Upon further review, the Examiner concurs with the Applicants, agrees that the Specification and Figures match up, and that the paragraph accurately describes the claimed invention. Therefore, the Examiner withdraws the objection to paragraph 0048.

Claim Rejections - 35 USC § 112
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1 and 11. The closest prior art references of record are U.S. Patent No. 9,942,177 B1 (hereinafter Ryabov), Non-Patent Literature document entitled “Push Notification” (hereinafter Push Notification), U.S. Patent Application Publication No. 2017/0017351 A1 (hereinafter Singh), and U.S. Patent Application Publication No. 2015/0026715 A1 (hereinafter Bernstein).

Claims 1 and 11 are patentable over Ryabov, Push Notification, Singh, and Bernstein, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1 and 11:
determining, by the application responsive to display of the content item by a second application executing on the computing device, that the computing device is in a first state; 
determining, by the application responsive to a portion of the content item being not visible on a display screen of the computing device, that the computing device is in a second state; 
displaying, by the application, the first notification on the display screen of the computing device responsive to the determination that the computing device is in the second state, the first notification removed from the notification queue; 
determining, by the application responsive to expiration of a timer, that the computing device is in a third state;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.
	Additionally, the Examiner relied upon Applicants’ persuasive arguments presented on pages 12-13 of the Applicants’ Response.

	Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
    

    
        1 The Application published on December 2, 2021, after the Non-Final Rejection (mailed November 26, 2021).